MORRISON, Judge.
'This is a companion case to Ex parte Smith, Tex.Cr.App., 383 S.W.2d 401 (October 28, 1964) wherein relator was held in contempt and ordered confined until he purged himself by testifying before a court of inquiry. No fine was assessed.
Relator now makes it known that he has been indicted by the Grand Jury of Harris County for an offense about which he was interrogated at the court of inquiry. This being true, relator may not now be required to purge himself by testifying be-; fore the court of inquiry for which reason he is entitled to release.
Relator is ordered discharged.